NOS. 12-18-00180-CR
                                            12-18-00181-CR
                                            12-18-00182-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 TIMOTHY WAYNE DUNLAP,                                    §       APPEALS FROM THE 7TH
 APPELLANT

 V.                                                       §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                 §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Timothy Wayne Dunlap appeals his convictions for evading arrest or detention, tampering
with evidence, and possession of a controlled substance. Appellant’s counsel filed briefs in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                BACKGROUND
        In the first case (Cause Number 12-18-00180-CR), Appellant was indicted for the third
degree felony offense of evading arrest or detention. 1 The indictment also alleged that Appellant
used a deadly weapon during the commission of the offense. The State later filed an enhancement
notice alleging that Appellant had two sequential felony convictions, which elevated the
punishment range to twenty-five years to ninety-nine years or life imprisonment. 2 In the second


        1
            See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (West 2016).
        2
          See TEX. PENAL CODE ANN. § 12.42(d) (West 2019); Brooks v. State, 957 S.W.2d 30, 33-34 (Tex. Crim.
App. 1997) (recognizing that although defendant has due process right to notice of State’s pursuit of enhancement,
State need not amend indictment provided that convictions used as enhancement are pleaded in some form).
case (Cause Number 12-18-00181-CR), Appellant was indicted for the third degree felony offense
of tampering with evidence. 3 In the third case (Cause Number 12-18-00182-CR), Appellant was
indicted with the state jail felony offense of possession of a penalty group one controlled substance
in an amount of less than one gram. 4 The punishment level was enhanced to that of a second
degree felony because of two prior sequential felony offenses. 5
         Appellant made an open plea of “guilty” to the charged offenses and pleaded “true” to the
enhancement allegations. Appellant and his counsel signed various documents in connection with
his guilty pleas, including a stipulation of evidence in which Appellant swore, and judicially
confessed, that the facts alleged in the indictments were true and correct, and constituted the
evidence in the cases. The trial court accepted Appellant’s pleas and found him guilty of the
offenses. After a punishment hearing, the trial court sentenced Appellant to fifty years of
imprisonment in the first case, ten years of imprisonment in the second case, and twenty years of
imprisonment in the third case. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s appellate counsel filed briefs in compliance with Anders v. California and
Gainous v. State. Appellant’s counsel relates that he reviewed the record in each case and found
no reversible error or jurisdictional defect. In compliance with High v. State, 573 S.W.2d 807
(Tex. Crim. App. [Panel Op.] 1978), counsel’s briefs contain a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced. 6
         We considered counsel’s briefs and conducted our own independent review of the
record. Id. at 811. We found no reversible error.



         3
             See TEX. PENAL CODE ANN. § 37.09(a)(1), (c) (West 2016).
         4
             See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2017).
         5
             See TEX. PENAL CODE ANN. § 12.425(b) (West 2019).
         6
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the briefs, notified
Appellant of his motions to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record in each case. 436 S.W.3d 313, 319 (Tex.
Crim. App. 2014). Appellant was given time to file his own brief in each case. The time for filing such a brief has
expired and no pro se brief has been filed.




                                                          2
                                                  CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw in each case. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).             We carried the motions for
consideration with the merits. Having done so, we agree with counsel that the appeals are wholly
frivolous. Accordingly, we grant Appellant’s counsel’s motions for leave to withdraw and affirm
the trial court’s judgments. Appellant’s counsel has a duty to, within five days of the date of this
opinion, send a copy of the opinion and judgments to Appellant and advise him of his right to file
a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411
n.35. Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from either the date of this opinion or the date that the last timely motion for
rehearing was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any
petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered June 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-18-00180-CR


                                  TIMOTHY WAYNE DUNLAP,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0185-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-18-00181-CR


                                  TIMOTHY WAYNE DUNLAP,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0186-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-18-00182-CR


                                  TIMOTHY WAYNE DUNLAP,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-00306-18)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.